


Exhibit 10.30

 

AVERY DENNISON CORPORATION

 

 

AMENDED AND RESTATED EXECUTIVE SEVERANCE PLAN

 

Avery Dennison Corporation has issued this Avery Dennison Corporation Executive
Severance Plan to provide certain designated executives of the Company and its
affiliates and Subsidiaries with severance protection under covered
circumstances.

 

 

ARTICLE I

 

 

DEFINITIONS

 

Section 1.1 Definitions. Capitalized terms used in this Plan shall have the
following meanings, except as otherwise provided or as the context of the Plan
otherwise requires:

 

“16(b) Officer” shall mean any employee who is an “officer” within the meaning
of Section 16(b) of the Exchange Act.

 

“Administrator” shall mean the Compensation Committee or any delegate of the
Compensation Committee acting within the authority delegated to it pursuant to
Section 5.3.

 

“Annual Salary” shall mean the highest annualized rate of base salary applicable
to the Participant during the six month period ending on the Termination Date.
For the avoidance of doubt, “base salary” shall include amounts earned in the
applicable period the payment of which is deferred to a future year but shall
not include amounts earned in prior periods the payment of which is deferred to
the applicable period, and “base salary” also shall not include any bonus,
commission, incentive or retention payments, stock options, restricted stock,
restricted stock units, performance units, market-leveraged stock units or other
stock related rights, or other forms of employee benefits such as vacation,
insurance, health or medical benefits, disability benefits, workers’
compensation, supplemental unemployment benefits, and post-employment or
retirement benefits (including but not limited to compensation, pension, health,
medical or life insurance).

 

“Board” shall mean the Board of Directors of the Company.

 

“Cause” shall mean: (1) Participant’s commission of a crime or other act that
could materially damage the reputation of the Company or its Subsidiaries;
(2) Participant’s theft, misappropriation, or embezzlement of property of the
Company or its Subsidiaries; (3) Participant’s falsification of records
maintained by the Company or its Subsidiaries; (4) Participant’s substantial
failure to comply with the written policies and procedures of the Company or its
Subsidiaries as they may be published or revised from time to time;
(5) Participant’s misconduct; or (6) Participant’s substantial failure to
perform the material duties of Participant’s job with the Company or its
Subsidiaries, which failure is not cured within 30 days after written notice
from the Company specifying the act or acts of non-performance. Determination of
Cause shall be made by the Administrator, in its sole and exclusive discretion.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended in the past and
the future. Reference in this Plan to any section of the Code shall be deemed to
include any amendments or successor provisions to such section and any
regulations under such section.

 

“Company” shall mean Avery Dennison Corporation and its Successors and assigns.

 

“Comparable Position” shall mean a job position with the Company or any of its
Subsidiaries, or any of their respective Successors and assigns, the principal
work location of which is within at least 50 miles of the Participant’s
residence (or if further away does not require a materially longer commute than
Participant’s commute at Participant’s job position as of the Termination Date)
and provides pay and benefits that as a whole are substantially equivalent to,
or better than, the Participant’s aggregate pay and benefits with the Company at
the time of the Termination of Employment when taking into account the
Participant’s base salary, target bonus opportunity, incentive pay and equity
opportunities, health and welfare benefits, severance protection, and other
benefits.

 

“Compensation Committee” shall mean the Compensation and Executive Personnel
Committee of the Board.

 

1

--------------------------------------------------------------------------------


 

“Disability” shall mean, when used with reference to any Participant, long term
disability as defined by the applicable long term disability plan maintained by
the Company or one of its Subsidiaries under which the Participant is covered.

 

“Effective Date” shall mean the date that the Compensation Committee adopts this
Plan.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as may
be amended from time to time.

 

“Participant(s)” shall mean an employee (or employees) of the Company or any of
its Subsidiaries or affiliates who are from time to time designated as
Participants in accordance with Section 2.1 of the Plan.

 

“Plan” shall mean this Avery Dennison Corporation Executive Severance Plan, as
may be amended, supplemented or modified from time to time in accordance with
its terms.

 

“Section 409A” shall mean Section 409A of the Code and the Department of
Treasury Regulations and other interpretive guidance issued thereunder,
including, without limitation, any such regulations or other guidance that may
be issued after the Effective Date.

 

“Severance Multiplier” shall mean the multiplier designated pursuant to
Section 2.1 to be applied to a Participant’s Severance Payment under
Section 3.2.

 

“Severance Payment” shall mean the amount described in Section 3.2 of the Plan.

 

“Specified Employee” shall mean any Participant who, as of such Participant’s
Termination Date, is determined to be a “key employee” of the Company if, at
such time, the Company has any stock that is publicly traded on an established
securities market or otherwise. For purposes of this definition, a Participant
is a “key employee” if the Participant meets the requirements of Sections
416(i)(1)(A)(i), (ii) or (iii) of the Code (applied in accordance with the
Treasury Regulations thereunder and disregarding Section 416(i)(5) of the Code)
at any time during the 12-month period ending on the last day of the applicable
calendar year (referred to as the “identification date” below). If a Participant
is a “key employee” as of the identification date, such Participant shall be
treated as a “key employee” for the entire 12-month period beginning on the
first day of the fourth month following the identification date. For purposes of
this definition, a Participant’s compensation for the 12-month period ending on
an identification date shall mean such Participant’s compensation, as determined
under Treasury Regulation Section 1.415(c)-2(d)(4), from the Company for such
period.

 

“Subsidiary” shall mean any corporation in an unbroken chain of corporations
beginning with the Company if each of the corporations other than the last
corporation in the unbroken chain then owns stock possessing 33% or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain, as well as partnerships and limited liability
companies, in which the Company holds a 33% or more interest.

 

“Successor” shall mean a successor to all or substantially all of the business,
operations or assets of the Company or such other portion of the Company’s
business as shall be determined by the Administrator.

 

“Termination Date” shall mean, with respect to any Participant, the actual date
of the Participant’s Termination of Employment.

 

“Termination of Employment” shall mean the time when the employee-employer
relationship between the Participant and the Company or any Subsidiary is
terminated for any reason, with or without Cause, including, but not limited to
a termination by resignation, discharge, death, Disability or retirement;
provided that such “Termination of Employment” constitutes a “separation from
service” within the meaning of Treasury Regulation Section 1.409A-1(h).

 

“Termination Notice” shall mean written notice from the Company to any
Participant stating that the Participant’s employment has been or is being
terminated for Cause or Disability in accordance with Section 5.5(b).

 

2

--------------------------------------------------------------------------------


 

ARTICLE II

 

ELIGIBILITY

 

Section 2.1 Eligible Employees. Only employees of the Company or any of its
Subsidiaries or affiliates who are designated as Participants according to this
Section 2.1 shall be eligible for payments and benefits under this Plan.

 

(a) The Participants shall be Level 1 through Level 4 executives of the Company
and any other individual specifically designated as a Participant by the
Administrator. The designation of an individual as a Participant (or removal of
such designation) shall be made by the Administrator in its discretion. The
Administrator also shall designate the Participant’s Level for purposes of the
Severance Multiplier, which designated Level may be changed by the Administrator
in its discretion.

 

(b) A designation of “Level 1” shall mean the Participant’s Severance Multiplier
is two (2x). A designation of “Level 2”, “Level 3” or “Level 4” shall mean the
Participant has a Severance Multiplier of one (1x).

 

Section 2.2 Individuals Not Eligible. Notwithstanding Section 2.1, no
Participant shall be eligible to receive any payments or benefits under this
Plan if at the time of Termination of Employment the Participant is eligible for
and receives severance payments and benefits under the Avery Dennison Key
Executive Change of Control Severance Plan or under any other agreement or plan
that contains a change of control provision for severance pay and benefits. An
individual shall not be eligible to be a Participant in the Plan, and shall not
be designated as such, if the individual is otherwise designated by the Company
as a temporary employee, as an individual working for the Company or any of its
affiliates or Subsidiaries on referral from a temporary personnel agency or
employee leasing agency, or as an independent contractor or person working for
an independent contractor.

 

ARTICLE III

 

SEVERANCE AND RELATED TERMINATION BENEFITS

 

Section 3.1 Conditions to Receipt of Severance Pay and Benefits.

 

(a)  Subject to Section 3.1(b), a Participant will only be eligible for payments
and benefits under this Plan in the event of an involuntary Termination of
Employment initiated by the Company or by any of its affiliates or Subsidiaries,
except that a Participant shall not be eligible for severance pay and benefits
under any of the following circumstances: (i) a Termination of Employment for
Cause, or due to Disability, death, or the Participant’s voluntary resignation;
(ii) an employment termination where there is a simultaneous reemployment or
continuing employment of the Participant by the Company or any Subsidiary or
affiliate of the Company in any position; (iii) an employment termination
resulting from the Participant declining an offer of simultaneous reemployment
or continuing employment in a Comparable Position with the Company or with any
Subsidiary or affiliate of the Company; and (iv) an employment termination where
a Successor or assign of the Company, or of that portion of the Company that is
transferred, sold or outsourced to the Successor or assign, offers to the
Participant a Comparable Position.

 

(b) In the event of any Termination of Employment for which a Participant is
eligible for payments or benefits under this Plan, the Participant’s right to
such payments and benefits will be subject to the timely execution of a
Separation and Release Agreement on or prior to the Release Expiration Date (as
defined below) and the absence of any revocation of the Separation and Release
Agreement during any applicable revocation period (and the lapse of any such
revocation period).  The Company shall provide the Participant with a Separation
and Release Agreement within seven days following the Participant’s Termination
Date. The Separation and Release Agreement shall be in a form and with content
determined solely and exclusively by the Administrator and containing generally
the following provisions, unless prohibited by law: No-Hire, Non-Competition,
Confidentiality, Non-Disclosure, Claw-Back, Cooperation, Return of Company
Property, and Comprehensive Waiver, Release and Covenant Not-To-Sue.  For
purposes of this Section 3.1(b), “Release Expiration Date” shall mean the date
that is 21 days following the date upon which the Company timely delivers the
Release to the Participant, or, in the event that the Participant’s Termination
of Employment is “in connection with an exit incentive or other employment
termination program” (as such phrase is defined in the Age Discrimination in
Employment Act of 1967), the date that is 45 days following such delivery date.

 

Section 3.2 Severance Benefits. For any Participant who satisfies the conditions
of Section 3.1, the Participant shall receive the following:

 

(a) On the 60th day after the Participant’s Termination Date, a severance
payment in a lump sum cash payment equal to the sum of the amounts described in
Section 3.2(a)(i), (ii), and (iii), multiplied by the Participant’s Severance
Multiplier (the “Severance Payment”):

 

(i) The Participant’s Annual Salary.

 

3

--------------------------------------------------------------------------------


 

(ii) The highest of the payments received by the Participant under the Company’s
Annual Incentive Plan (or any successor plan) for the last three (3) annual
periods completed prior to the Termination Date (the “Annual Bonus”). For the
avoidance of doubt, the Annual Bonus shall not include any long term incentive
compensation, commissions, stock based compensation, or any other incentive or
retention compensation, bonuses, or awards of any kind other than payment under
the Company’s Annual Incentive Plan (or any successor plan); and

 

(iii) The cash value of twelve months of employee and employer premiums (as
previously established by the Company in its sole and exclusive discretion) for
qualified medical and dental plans in which the Participant participates, as of
the Termination Date, but excluding any supplemental health and welfare
benefits.

 

(b) Outplacement services appropriate for a senior executive of the Company in
an amount and nature determined by the Administrator in its sole and exclusive
discretion. Such outplacement benefits must be fully used by the Participant
within one (1) year of his or her Termination Date. The Company will pay the
outplacement firm directly.  For purposes of Section 409A, to the extent that
payment pursuant to this Section 3.2(b) constitutes a reimbursement that is
“deferred compensation” under Section 409A, such payment shall be provided no
later than December 31 of the year following the year in which the expense was
incurred.

 

(c) No payments under this Article III shall be paid to a Participant prior to
or during the 6-month period following the Participant’s Termination Date if the
Company determines in its sole discretion that paying such amounts at the time
or times indicated in this Article III would be a prohibited payment of deferred
compensation to a Specified Employee under Section 409A(a)(2)(B)(i) of the Code.
If the payment of any such amounts is not made as a result of the previous
sentence, then within 15 business days following the end of such 6-month period
(or such earlier date upon which such amount can be paid under Section 409A
without resulting in a prohibited distribution, including as a result of the
Participant’s death), the Company shall pay the Participant a lump-sum amount
equal to the cumulative amount that would have otherwise been payable to the
Participant during such period, and any remaining amounts due to such
Participant shall be paid as otherwise provided in the Plan. For any payment
that is delayed under this Article III, the Company shall also pay to the
Participant interest on the delayed payment at a rate equal to the rate provided
under Section 1274(b)(2)(B) of the Code as of the Termination Date.

 

(d) The Company shall be entitled to deduct any required tax withholding from
any Severance Payments. There shall be no deferrals, contributions or additional
accruals to any qualified savings or retirement plan of the Company or to any
deferred compensation plan of the Company, from, or based on, any Severance
Payment.

 

Section 3.3 Limitation of Benefits. Notwithstanding anything to the contrary in
this Plan, a Participant’s Severance Payment shall be reduced by the aggregate
amount of any termination, redundancy, severance or similar separation payments
or benefits (other than state unemployment benefits) which such Participant is
eligible for and receives, due to the Participant’s Termination of Employment,
under any other agreement or plan (including, without limitation, any severance
plans of the Company or any Subsidiary or affiliate or any government-mandated
plans) or pursuant to any statutory, legislative, or regulatory requirement. For
the avoidance of doubt, this limitation and reduction does not include benefits
under plans such as retirement pension and savings plans, supplemental
retirement plans, deferred compensation plans, and similar compensation or
benefit plans.

 

Section 3.4 Plan Unfunded; Participant’s Rights Unsecured. The Company shall not
be required to establish any special or separate fund or make any other
segregation of funds or assets to assure the payment of any Severance Payment or
benefit under this Plan. The right of any Participant to receive a Severance
Payment and benefits provided for under this Plan shall be an unsecured claim
against the general assets of the Company. No payment or benefit under this Plan
shall be deemed earned, vested or accrued compensation or benefits, except
according to the express terms of this Plan.

 

4

--------------------------------------------------------------------------------


 

ARTICLE IV

 

CLAIMS PROCEDURE/ARBITRATION

 

Section 4.1 Filing and Determination of Claim.  A Participant who believes he or
she is entitled to receive a benefit under this Plan and desires written
confirmation must file a claim in writing with the Administrator.  The
Administrator shall, within 90 days after receipt of the claim, either allow or
deny the claim in writing.

 

Section 4.2 Denial of Claim.  Any initial denial of a claim for benefits shall
be from the Administrator in a writing, setting forth, in a manner calculated to
be understood by the claimant, the following:

 

(a) the specific reason(s) for the denial;

 

(b) specific reference(s) to pertinent provision(s) of the Plan on which the
denial is based;

 

(c) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

(d) an explanation of the Plan’s review procedure and time limits applicable to
such procedure, including a statement of the claimant’s right to bring a civil
action under Section 502(a) of ERISA following an adverse benefit determination.

 

Section 4.3 Request for Review of Denial.  Within 60 days after a claimant’s
receipt of written notification of denial of a claim, the claimant (or his/her
duly authorized representative) upon written application to the Administrator,
delivered in person or by certified mail, postage prepaid, may request a review
of such denial.  The application shall state the name and address of the
claimant; the fact that the claimant is disputing the denial of claim; the date
of the notice of denial; and the reason(s), in clear and concise terms, for
disputing the denial.  In addition, to the extent required by law, claimant
shall have the right to (a) be provided with, upon request and free of charge,
reasonable access to and copies of all pertinent documents, records and other
information relevant to his/her claim and (b) submit in writing to the
Administrator any comments, documents, records or other information relating to
his/her claim.

 

Section 4.4 Review of Denial.  The Administrator shall make a decision on review
of a denied claim within 60 days after receipt of the request for review, taking
into account all comments, documents, records, and other information submitted
by the claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination. 
The decision on review shall be deemed final.  The Administrator’s decision on
review shall be from the Company’s Vice President, Total Rewards in a writing,
setting forth, in a manner calculated to be understood by the claimant the
following:

 

(a) the specific reason(s) for the final decision;

 

(b) specific reference(s) to the pertinent provisions of the Plan on which the
final decision is based;

 

(c) a statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant to his/her claim; and

 

(d) a statement describing any voluntary appeal procedures offered by the Plan
and the claimant’s right to bring an action under Section 502(a) of ERISA.

 

Section 4.5 Extensions of Review Periods.  The 90-day period described in
Section 4.1 and the 60-day period described in Section 4.4 may be extended at
the sole and absolute discretion of the Administrator for a second 90-day or
60-day period, as the case may be, provided that written notice of the extension
is furnished to the claimant prior to the termination of the initial period,
indicating the special circumstances requiring such extension and the date by
which a final decision is expected.  Any person submitting a claim may, with the
consent of the Administrator, withdraw the claim at any time, or defer the date
as of which such claim shall be deemed filed for purposes of this procedure.

 

Section 4.6 Arbitration.

 

(a)     Before pursuing a legal remedy, a claimant shall first exhaust the
claims procedures set forth in Sections 4.1 through 4.5 of this Plan. Any
disputes, controversies or claims that arise between any Participant (or any
person claiming on behalf of any Participant) and the Company or any of its
Subsidiaries and affiliates (including the Administrator) relating to or arising
out of this Plan, which are not resolved in accordance with the procedures set
forth in Sections 4.1 through 4.5 of the Plan, shall be settled by arbitration
in accordance with the JAMS Employment Arbitration Rules & Procedures or any
successor thereto (the “JAMS Rules”). The arbitration shall be before a single
arbitrator selected in accordance with the JAMS Rules or otherwise by mutual
agreement of the parties. The arbitration shall take place in Los Angeles
County, California, unless the parties agree to hold the arbitration in another
location. The arbitrator shall apply the substantive law (and the law of
remedies, if applicable) of the State of Delaware, except to the extent
preempted by U.S. Federal law (in which case such law will apply).

 

5

--------------------------------------------------------------------------------


 

(b)     In consideration of the benefits provided herein, the anticipated
expedition and the minimizing of expense of this arbitration remedy, and other
good and valuable consideration, the arbitration provisions of this Plan shall
provide the exclusive remedy for disputes following exhaustion of the claims
procedures set forth in Sections 4.1 through 4.5 of this Plan, and each party
expressly waives any right such party may have to seek redress in any other
forum. To the maximum extent permitted by law, the arbitrator’s review of a
claimant’s denied claim shall be limited to a determination of whether the
denial was an abuse of discretion based on the evidence and theories the
claimant presented during the claims procedure. The arbitration and any decision
and award or order of the arbitrator shall be final and binding upon the parties
and judgment thereon may be entered in the Superior Court of the State of
California or any other court having jurisdiction.

 

(c)     The Company and any Participant may bring an action in any court of
competent jurisdiction to compel arbitration under this Plan and to enforce an
arbitration award. Except as otherwise provided in this Plan, both the Company
and the Participant agree that neither of them shall initiate or prosecute any
lawsuit or administrative action in any way related to any claim covered by this
Plan.

 

(d)     Any claim which either party has against the other party that could be
submitted for resolution pursuant to this Section 4.6, must be presented in
writing by the claiming party to the other party within one (1) year after the
receipt of the Administrator’s decision under Section 4.4. Unless the party
against whom any claim is asserted waives the time limits set forth above, any
claim not brought within the time period specified shall be waived and forever
barred, even if there is a federal or state statute of limitations which would
have given more time to pursue the claim.

 

(e)     The Company shall advance the costs and expenses of the arbitrator. In
any arbitration to enforce any of the provisions or rights under this Plan, the
unsuccessful party in such arbitration, as determined by the arbitrator, shall
pay to the successful party or parties all costs, expenses and reasonable
attorneys’ fees incurred therein by such party or parties (including without
limitation such costs, expenses and fees related to any appeals), and if such
successful party or parties shall recover an award in any such arbitration
proceeding, such costs, expenses and attorneys’ fees shall be included as part
of such award. Notwithstanding the foregoing provision, in no event shall the
successful party or parties be entitled to recover an amount from the
unsuccessful party for costs, expenses and attorneys’ fees that exceeds the
unsuccessful party’s costs, expenses and attorneys’ fees in connection with the
action or proceeding. Any reimbursement of attorneys’ fees to the Participant
pursuant to this Section 4.6(e) shall be provided no later than the last day of
the Participant’s taxable year following the later of (i) the year in which such
attorneys’ fees were incurred and (ii) the year in which the arbitrator
determined that the Participant was the successful party.

 

(f)      Each of the terms and conditions contained in this Section 4.6 shall
have separate validity, and the invalidity of any part thereof shall not affect
the remaining parts.

 

ARTICLE V

 

MISCELLANEOUS PROVISIONS

 

Section 5.1 Cumulative Benefits. Except as provided in Section 3.3 or as
otherwise agreed to in a writing signed between the Company and the Participant,
the rights and benefits provided to any Participant under this Plan are
cumulative of, and are in addition to, all of the other rights and benefits
provided to such Participant under any Benefit Plan or any agreement between
such Participant and the Company or any of its Subsidiaries; provided, that, in
no event shall a Participant (a) be entitled to participate in the Severance Pay
Plan of Avery Dennison Corporation, as amended and re-stated effective March 6,
2013, and any amendments or successors to that plan or (b) to the extent he or
she receives severance or any other benefits under this Plan, be eligible to
receive severance or any other benefits under the Avery Dennison Corporation Key
Executive Change of Control Severance Plan, as amended and restated effective
December 7, 2017, and any amendments or successors to that plan.

 

Section 5.2 No Mitigation. No Participant shall be required to mitigate the
amount of any payment provided for in this Plan by seeking or accepting other
employment following a Termination of Employment with the Company. The amount of
any payment or benefit provided for in this Plan shall not be reduced by any
compensation or benefit earned by a Participant as the result of employment by
another employer or by retirement or other benefits, except as described in
Section 3.3.

 

Section 5.3 Amendment, Modification or Termination.

 

(a) The Administrator may amend, modify, or terminate the Plan at any time in
its sole and exclusive discretion; provided, however, that: (i) no such
amendment, modification or termination may materially and adversely affect any
rights of any Participant who has incurred a Termination of Employment on or
prior to the effective date of such amendment, modification, or termination; and
(ii) any termination of the Plan or modification that is a material diminishment
of the severance benefit shall not be effective until twelve (12) months after
written notice of such action has been provided to the Participants, except that
any modification or amendment shall be immediately applicable to any employee
designated as a Participant after the date that the Administrator adopts the
modification or amendment.

 

6

--------------------------------------------------------------------------------


 

(b) Notwithstanding Section 5.3(a) or any other provision of this Plan, and to
the fullest extent applicable, this Plan shall be interpreted and the terms
shall be applied in accordance with Section 409A. In the event that the
Administrator, in its sole and exclusive discretion, determines that any
payments, disbursements, or benefits provided, or to be provided, under this
Plan may be subject to, and not in compliance with, Section 409A, the
Administrator may adopt at any time (without any obligation to do so or to
indemnify any Participant for failure to do so) such limited amendments to this
Plan, including amendments with retroactive effect, that it reasonably
determines are necessary or appropriate to (i) exempt the compensation and
benefits payable under this Plan from Section 409A and/or preserve the intended
tax treatment of the compensation and benefits provided with respect to this
Agreement or (ii) comply with the requirements of Section 409A; and all such
amendments shall be immediately effective as to all Participants.  No provision
of this Plan shall be interpreted or construed to transfer any liability for
failure to comply with the requirements of Section 409A from any Participant or
any other individual to the Company or any of its affiliates, employees or
agents.

 

Section 5.4 Administration.

 

(a) Subject to the limitations of the Plan, the Administrator shall have full
and final authority, in its sole and exclusive discretion, to administer the
Plan, to construe and interpret its provisions, to decide matters arising under
the Plan, and to take all other actions deemed necessary or advisable for the
proper administration of this Plan. This authority and discretion includes, but
is not limited to, determining whether objective (or subjective) criteria under
the Plan have been satisfied, resolving any possible inconsistencies or
ambiguities, determining eligibility, determining the amount of any payments or
benefits, and ensuring compliance with legal and tax matters.

 

(b) Subject to its charter and applicable law, the Compensation Committee may,
in its discretion, delegate to one or more appropriate executives of the Company
any duty or authority of the Compensation Committee hereunder (including,
without limitation, the authority to designate Participants and to designate a
Participant’s Level for purposes of the Severance Multiplier); provided that the
Compensation Committee shall retain (and shall not delegate) (i) authority with
respect to any Participant who is a 16(b) Officer (including, without
limitation, any authority with respect to whether or not a 16(b) Officer is
designated as a Participant and any 16(b) Officer’s eligibility to receive a
payment or benefit or the amount of the payment or benefit (such as
determinations of Cause, Disability, eligibility, or Level)) and (ii) authority
to terminate the Plan or materially diminish or increase the formula for
determining a Severance Payment.

 

Section 5.5 Successors and Assigns. This Plan shall be binding upon and inure to
the benefit of the Company and its Successors and assigns. This Plan and all
rights of each Participant shall inure to the benefit of and be enforceable by
such Participant and his or her personal or legal representatives, executors,
administrators, heirs and permitted assigns. If any Participant should die while
any amounts are due and payable to such Participant hereunder, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Plan to such Participant’s devisees, legatees or other designees or, if
there be no such devisees, legatees or other designees, to such Participant’s
estate. No payments, benefits or rights arising under this Plan may be assigned
or pledged by any Participant, except under the laws of descent and
distribution.

 

Section 5.6 Notices.

 

(a) All notices and other communications provided for in this Plan shall be in
writing and shall be delivered as follows: (i) if to the Company, at the
Company’s principal office address or such other address as the Company may have
designated by written notice to all Participants for purposes hereof, directed
to the attention of the General Counsel, and (ii) if to any Participant, at his
or her residence address on the records of the Company or to such other address
as he or she may have designated to the Company in writing for purposes hereof.
Each such notice or other communication according to this Plan shall be deemed
to have been duly delivered upon being deposited in the United States Mail via
certified or registered mail, return receipt requested, postage prepaid, or by
overnight delivery using a service capable of tracking and confirmation of
receipt (with postage fees prepaid) such as FedEx or UPS, except that any change
of notice address shall be effective only upon receipt.

 

7

--------------------------------------------------------------------------------


 

(b) The Company shall deliver to each Participant, within 30 days of such
Participant’s designation as eligible for this Plan, a letter notifying such
Participant that he or she has been designated as a Participant in the Plan and
his or her Severance Multiplier, as well as a copy of this Plan. Within 30 days
following any material amendment to the Plan or any change to the Participant’s
multiplier, the Company shall deliver such amendment, amended Plan, or other
confirming document to each affected Participant.

 

(c) For purposes of this Plan, in order for the Company to terminate any
Participant’s employment for Cause, the Company must deliver a Termination
Notice to such Participant, which notice shall be dated the date it is
transmitted for delivery to such Participant, shall specify the Termination Date
and shall state that the termination is for Cause and shall set forth in
reasonable detail the particulars thereof. For purposes of this Plan, in order
for the Company to terminate any Participant’s employment for Disability, the
Company must give a Termination Notice to such Participant, which notice shall
be dated the date it is transmitted for delivery to such Participant, shall
specify the Termination Date and shall state that the termination is for
Disability and shall set forth in reasonable detail the particulars thereof. Any
Termination Notice delivered by the Company that does not comply, in all
material respects, with the foregoing requirements shall be invalid and
ineffective for purposes of this Plan.

 

Section 5.7 No Employment Rights Conferred. This Plan shall not be deemed to
create a right, promise, contract or guarantee of employment, continued
employment, or of any particular job position, between any Participant and the
Company and/or any of its affiliates or Subsidiaries.

 

Section 5.8 Severability. If any provision of the Plan is, becomes or is deemed
to be invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions of this Plan shall not be
affected thereby.

 

Section 5.9 Governing Law. Except to the extent preempted by U.S. Federal law,
this Plan shall be governed by and construed in accordance with the laws of the
State of Delaware, without giving effect to its conflict of laws rules, and
applicable federal law.

 

8

--------------------------------------------------------------------------------
